At the beginning of the third millennium,
faster means of travel that began in the nineteenth
century with railroad technology are today hurtling us
around the globe at even faster speeds. Dramatic
changes are taking place at all levels and in all modes
of communication. From the train, to the automobile
and to the airplane, even in space travel, speed is
erasing spatial barriers. The telegraph, the telephone,
the Internet, cell phones, video conferencing: speed is
altering the way we communicate with one another.
In this new age, immensely significant
developments can take place as more quickly than the
mind can follow them. But as the philosopher Paul
Virillio warns us, with every new technology comes
the potential for a new accident and with increasing
speed comes the threat of ever more horrendous
catastrophes. Natural disasters have become magnified
not only by increases in population, but by the growing
dangers of environmental pollution.
Sixty years after the founding of the United
Nations, we live in a faster world, where we have to be
able to react to events almost immediately. We have to
ensure that even with the feeling of heightened risk
that we live with at the beginning of the twenty-first
century — whether this be due to natural phenomena,
advances in technology, the threat of terrorism or the
frittering away of resources — our will to act is not in
any way diminished. The bar is set very high, but our
capacity to act together as a whole can be just as great.
Another period of technological innovation also
affected dramatic changes in the speed and mode of
communication - the printing press. Let us reflect for
a moment about the effects of those changes and what
we might learn from them. The printing press fostered
a rapid exchange of information that was readily
available to large numbers of people and could not be
censored or controlled, although some institutions tried
very hard to enact such controls. Out of this explosion
of information came the glory of a scientific revolution
but also the sixteenth-century wars of religion and
Europe’s first world war, the Thirty Years War of the
first half of the seventeenth century. The promise of
eventual mastery over the natural world was coupled
with violent attempts to dominate the minds and souls
of man.
In many ways, our own information revolution
has had a similar effect on developments. On the one
hand, we have reason to hope that the problems facing
the world can be solved by technology; on the other
hand, technology has contributed to the rise of
extremism and provided the means to unleash violence
of hitherto unknown proportions.
The radical enlightenment, which first began in
the Netherlands, a small country but one known for its
tolerance and liberty of creative thought, offered new
solutions to the turmoil and sectarian violence of the
sixteenth and seventeenth centuries. It developed a
mode of critique that could be separated from religious
truth, and, for the first time in the history of the West, a
fully modern ethical system. What forms might a
radical twenty-first century enlightenment take? I
would rather hope that we will see a new sense of
22

human values, a recognition that we are united not only
by our presence in a shrinking world but as members of
the human race.
We are fully aware that even as this explosion in
technology seems to link all countries in the embrace
of a globalized media culture, it feeds old
parochialisms, nationalism and ethnic strife. The gap
between rich and poor, the have and have-not
countries, seems ever wider, even as our
interconnectedness grows in trade and in labour. But
with visions of first-world excess beamed into every
comer of the globe, can anyone be surprised that anger
towards the West increases? Poverty, discrimination,
war, hunger and disease — this is the daily lot for a
great part of humanity. We see the images every day.
We cannot ignore nor can we fear these realities. We
have to face them with real development policies
coupled with good governance and a just system for
trade and dialogue. The Millennium Development
Goals are our collective responsibility.
The legacy of the Renaissance nation State
remains a powerful concept. Our love for our
respective countries and all that this represents to us is
a defining aspect of our identities. So how is it possible
to overcome the fundamental paradox of this
Organization — to link the pride of our national
statehood, which is the source of our material, cultural
and ethnic differences, to the idea of unity, of being
“united”.
In part, the answer seems to lie in the potential
for rebalancing the global economy, but it also requires
a reawakening of those dulled sensibilities that
separate rich from poor, the advantaged from the
disadvantaged, the free from the oppressed. The
Millennium Declaration was a necessary step forward,
and the current tensions over reform should not distract
this body from its ultimate mission.
Whether we are speeding towards challenges that
will take the form of natural or man-made catastrophes,
we can be assured that their effects will no longer be
contained within national borders. We must prepare to
respond to them with a strength and resolve that also
knows no bounds.
Before, I spoke of a small country, the
Netherlands, and of its history. Andorra is also a small
country that believes in tolerance and respect for our
fellow man. Our stable relations with our neighbours,
Andorra’s tradition as a safe haven during European
wars and conflicts, our parliamentary tradition that
stretches back to 1419 and our geopolitical realities, all
make us believe in and defend the virtues and values of
dialogue, pacifism and development, which are at one
with those of the United Nations.
In twelve years of international life, my country
has adopted some 130 international conventions and
has stated its firm belief in international law, as in the
creation of the International Criminal Court. We will
continue in this task, reaffirming our commitment to
multilateralism, and by sending to Parliament for
ratification the conventions on terrorism and human
rights. We also give our support to the creation of a
Council of Human Rights, and we will follow closely
the progress made on a new convention in the struggle
against terrorism.
The United Nations represents a legacy from a
period of conflict which culminated in the Second
World War, the Cold War, and the nuclear stalemate
that followed. While we recognize its imperfections,
we must not forget to acknowledge the wisdom of its
guiding principles: peace between all nations, universal
human rights, and the development of states.
We live in a time when the power of a single
nation is fast becoming an historical illusion. Let us
work towards a new enlightenment, the unity of the
United Nations. It is time to work together for the
United Nations.